                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT GREENEVILLE

 JAKE RALPH STILLS,                                )
                                                   )
                  Plaintiff,                       )
                                                   )             No.:   2:21-CV-109-DCLC-CRW
 v.                                                )
                                                   )
 GREENEVILLE, et al.,                              )
                                                   )
                  Defendants.                      )

                                  MEMORANDUM & ORDER

       The Court is in receipt of a pro se prisoner’s handwritten complaint lodging allegations

against the City of Greeneville and the Greeneville County Sheriff’s Department [Doc. 1] along

with a motion for leave to proceed in forma pauperis [Doc. 4].

       Under the Prison Litigation Reform Act of 1995 (“PLRA”), a prisoner who files a

complaint in a district court must tender the full filing fee or he must file (1) an application to

proceed in forma pauperis without prepayment of fees and (2) a certified copy of his inmate trust

account for the previous six-month period (or institutional equivalent). 28 U.S.C. § 1915(a)(2).

Plaintiff has not paid the required $400.00 filing fee, nor has be submitted the proper documents

to proceed in forma pauperis. Specifically, Plaintiff has not filed a certified copy of his inmate

trust account.1




       1
          With his motion for leave to proceed in forma pauperis, Plaintiff filed a note indicating
that there is no notary at the Greene County Detention Center [Doc. 4 p. 3]. Plaintiff is
DIRECTED to show this Order to the custodian of trust accounts at his current facility, who is
DIRECTED to make a copy of Plaintiff’s inmate trust account statement, to complete and sign
the certificate, and to provide Plaintiff with the certified copy of his inmate trust account statement
for the six-month period preceding Plaintiff’s complaint.
       Plaintiff shall have twenty-one (21) days from the date of entry of this Order to pay the full

filing fee or to submit the necessary documents. Plaintiff is hereby NOTIFIED that if he fails to

fully timely comply with this Order, the Court shall presume that Plaintiff is not a pauper, shall

assess the full amount of fees, and shall order the case dismissed for want of prosecution.

       Additionally, the Court finds that Plaintiff’s handwritten complaint is devoid of any factual

allegations that would allow the Court to screen this action as required by the PLRA.         See 28

U.S.C. §1915(e)(2) and § 1915A. Accordingly, Plaintiff is ORDERED to file an amended

complaint with a short and plain statement of facts setting forth exactly how his constitutional

rights were violated and the party/parties responsible within twenty-one (21) days of entry of this

Order. See LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013) (“Under Rule 15(a) a district

court can allow a plaintiff to amend his complaint even when the complaint is subject to dismissal

under the PLRA.”). The Clerk is DIRECTED to mail Plaintiff a § 1983 form for this purpose.

       Plaintiff should avoid legal citations or legal arguments in his amended complaint. Rather,

he should focus on clearly and succinctly setting forth the facts – the who, what, where, when, and

why – of his claims. Plaintiff is NOTIFIED that the Court will only address the merits of

Plaintiff’s claims that relate to his original complaint. Accordingly, Plaintiff SHALL NOT

attempt to set forth in his amended complaint any additional claims that do not relate to his original

complaint, and he is advised that any such claims will be DISMISSED. Plaintiff is NOTIFIED

that if he does not file an amended complaint by the deadline, the Court will DISMISS his

complaint for failure to prosecute and comply with an order of the Court.

       Plaintiff is NOTIFIED that the Court WILL NOT consider any motion for relief until

after the Court has screened the complaint pursuant to the PLRA, which the Court will do as soon




                                                  2
as practicable. Accordingly, the Court will automatically deny any motions filed before the Court

has completed this screening.

       Finally, Plaintiff is ORDERED to immediately inform the Court and Defendants or their

counsel of record of any address changes in writing. Pursuant to Local Rule 83.13, it is the duty

of a pro se party to promptly notify the Clerk and the other parties to the proceedings of any change

in his or her address, to monitor the progress of the case, and to prosecute or defend the action

diligently. E.D. Tenn. L.R. 83.13. Failure to provide a correct address to this Court within fourteen

(14) days of any change in address may result in the dismissal of this action.

       SO ORDERED.

       ENTER:

                                                      s/Clifton L. Corker
                                                      United States District Judge




                                                 3
